FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANASTACIO FERNANDEZ-RIVAS,                       No. 08-71087

               Petitioner,                       Agency No. A024-333-234

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Anastacio Fernandez-Rivas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law, Young Sun Shin v. Mukasey, 547

F.3d 1019, 1023 (9th Cir. 2008), and we deny the petition for review.

      Fernandez-Rivas is bound by his attorney’s concession of removability

before the IJ, see id. at 1024, and has not asserted any other contentions on appeal.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71087